Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Ferdinand M. Romano on 05/06/2021.
The application has been amended as follow:
In the claim
1. (Currently Amended) A method of delivering an explosive ordnance from a first altitude to a destination on or above a ground plane and avoiding collateral damage, the
      method including:
a. providing an ordnance comprising:
a tubular shaped body having first and second opposing end portions and an explosive component positioned therein;

a motor positioned within the tubular shaped body, connected to selectively provide the powered operation to impart the thrust and thereby provide propulsive lift to the ordnance via the blade rotation;
            an imaging device mounted along the second end portion to generate frames of image data representative of a view of a ground plane while the ordnance is airborne, where the imaging device acquires infrared or visible light images;
first receiver circuitry configured to receive radio frequency (rf) control signals and coupled to effect operation of other components of the ordnance in response to the
received signals;
rf video transmission circuitry coupled to receive the frames of image data and
transmit rf signals comprising a stream of the image data;

b. providing a user controllable remote control device, positionable remote from the ordnance, the remote control device including circuitry comprising a combination of:
rf control circuitry that, responsive to user input, transmits control signals for a person to direct operation of the ordnance when flying and hovering;
rf receiver circuitry for receiving the stream of image data; and
video processing circuitry that receives the image data from the rf receiver circuitry and displays from the stream of image data for display on a screen wherein:
when the ordnance is airborne above a ground plane,
                   (i) the blades are positioned above the motor and are connected to the motor via
a shaft for rotation about a central axis, and
(ii) the imaging device can and
after the powered operation is initiated to impart the propulsive lift to the ordnance;, frames of image data, representative of a view of a portion of the ground plane vertically directly below the ordnance, can be generated based on and can be sent from the remote control device to navigate movement of the ordnance to an airborne position above the target position; and
with the ordnance in an airborne position above the target position, can be sent from the remote control device to cause the ordnance to descend toward the target position, and detonate

2. (Currently Amended) The method of claim 1 where the ordnance includes a mechanism by which an operator 
      from the first altitude and toward the target position.


3. (Currently Amended) The method of claim 1 step causing the ordnance to descend provides powered descent blades 

4. (Currently Amended) The method of claim 1 where the step of sending the one or more second control signals ceases provision of powered blade rotation, causing the ordnance to descend under gravitational force toward the target position.

      5. (Original) The method of claim 1 where the step of sending the one or more second control signals causes the ordnance to hover directly above the target position before descending on the target position.

6. (Currently Amended) The method of claim 1 where the step of detonating the explosive component is effected with (i) an impact fuse when the , or (ii) a detonator switch operable to detonate the explosive component.

7. (Currently Amended) The method of claim 1 where the explosive component is selectively effected by an operator with either (i) an impact fuse
      when the ordnance strikes a surface, or (ii) a detonator switch operable to detonate the explosive component and, if the operator deployment of the

8. (Original) The method of claim 1 where the ordnance further includes a detonator switch operable to detonate the explosive component and, if the explosive component fails to detonate on impact, the step of detonating comprises operating the detonator
      switch with a third control signal from the remote control device to detonate the
explosive component.


9. (Original) The method of claim 1 where the ordnance is deployed while being hand
held by an operator.

10. (Original) The method of claim 9 where the ordnance is deployed by powering the ordnance while the operator holds the ordnance and then controls movement of the ordnance via the remote control device.

      11. (Currently Amended) The method of claim 10 where
the display is viewable by the operator;
the operator observes the current position of the ordnance over the ground plane by looking at the displayand
cenable descend in a downward direction toward or directly upon the selected target


      12. (Original) The method of claim 1 where the ordnance descends from the first altitude in a vertical direction, relative to the ground plane, to the target position.

(Currently Amended) The method of claim 1 where the powered operation deploys the blades from a collapsed or retracted positionan expanded position

(Original) The method of claim 13 where the blades are spring loaded to effect
deployment to expanded positions.

15. (Currently Amended) An aeronautical device vertical take-off and flight

a case comprising an upper case portion and a lower case portion, the lower case portion connected to a bottom portion of the upper case portion 
a plurality of deployable coaxial blades connected to the upper case such that,  the blades are rotatable about the upper case to impart thrust and bring the ordnance to a first altitude above a desired position;
a motor attached to the upper case to enable vertical take-off and flight 
a payload attached to the case;
an imaging system attached to the lower case, generate image data representative of a view from the ordnance of a portion of the
ground plane directly below the ordnance during flight, and 

      and
wherein one or more first control signals can be sent from a remote control device
to navigate movement of the ordnance to an airborne position above the target position. 



16. (Currently Amended) A system comprising the aeronautical device 
a microprocessor-based subsystem operatively connected to control steering and operation of the ordnance, including operation the motor and the camera, and adjustment of the blades for steering; and
the remote control device configure to steer the ordnance to a position above the target and drop the ordnance on the target, said device capable of transmitting data to and receiving data from the microprocessor-based subsystem via a rf link to effect control of the operation of the ordnance, including the function of the switch to drop the ordnance
      from the first altitude.


17. (Canceled)


18. (Currently Amended) The aeronautical device and hover above the desired position.

19. (Original) The ordnance according to claim 18, wherein the blades are configured so as to retract when rotation of the blades ceases.

20. (Currently Amended) The aeronautical device (i) explosive coupled to a switch enabling the aeronautical device to function as an ordnance operable to be dropped from a first altitude toward the desired position, (ii) a nuclear detector, (iii) a chemical detector, (iv) a biological agent detector, (v) a phosphorus payload, (vi) a chemical payload, or (vii) a lighting system configured to illuminate an area around the ordnance.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 01/30/2021 (Page 7-12 and 13 in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto .gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            

/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663